DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on August 25, 2022.  These drawings are accepted.
Specification
The amendments to the specification have been entered.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.
Regarding claims 1-10, the claim amendments necessitated the new grounds of rejection discussed below. The claims recite limitations not previously considered and the newly added subject matter is taught by the new combinations discussed below.
Regarding claims 11-15, the Applicant’s remarks and arguments are not persuasive. The Applicant argues that the first and second rods of Video 1 do not move relative to one another. Examiner respectfully disagrees. As shown in Video 1, during assembly, one rod is slid into the other rod and the sliding interaction between the two rods during assembly is a telescopic movement since one rod is slid into the other rod. Further, during disassembly the one rod is pulled out from the other rod and the sliding movement is also a telescopic movement which moves the position of one rod within the other.
Regarding claims 16 and 17, the Applicant’s remarks and arguments are not persuasive. The Applicant argues that the tubes do not telescopically move relative to one another. Examiner respectfully disagrees. The inner tube is slide into the outer tube and the sliding interaction between the two tubes during assembly is a telescopic movement since one is slid into the other. Further, during disassembly the inner tube is pulled out from the outer tube and the sliding movement is also a telescopic movement which moves the position of the inner tube within the other. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotator Rod (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1).
Regarding claim 11, Rotator Rod’s video 1 discloses a rotatable shower rod assembly comprising:
a curved shower rod (two piece rod form a curved shower rod) having a first rod and a second rod that telescopically move relative to one another (as shown in Video 1, during assembly, one rod is slid into the other rod and the sliding interaction between the two rods during assembly is a telescopic movement since one rod is slid into the other rod. Further, during disassembly the one rod is pulled out from the other rod and the sliding movement is also a telescopic movement which moves the position of one rod within the other); 
a pair of mounting brackets (wall mounts connected to mounting ends of the rod) that provide two axes of rotation for the curved shower rod; 
an elongated tool (rod reacher) to rotate the curved shower rod when installed; and 
packaging (box) enclosing at least a portion of the curved shower rod, the pair of mounting brackets and the elongated tool.  
Regarding claim 13, Rotator Rod discloses comprising written instructions contained in the packaging (see video 0:30).  
Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotator Rod (YouTube Video “RotatorRod - Installing The Curved Shower Rod for Small Bathrooms”, hereinafter video 2).
Regarding claim 16, Rotator Rod’s video 2 discloses a first mounting assembly (left mounting assembly); a second mounting assembly (right mounting assembly);  - 9 -Attorney Docket 9046-148978-USa curved shower rod extending between the first and second mounting assemblies and having an outer tube and an inner tube capable of telescopically moving relative to one another (see video 0:17; the inner tube is slide into the outer tube and the sliding interaction between the two tubes during assembly is a telescopic movement since one is slid into the other. Further, during disassembly the inner tube is pulled out from the outer tube and the sliding movement is also a telescopic movement which moves the position of the inner tube within the other); and 
each of the first and second mounting assemblies including a stationary component (wall mount mounted to the wall) and a rotational component (component at an end of the rod coupled to the wall mount allowing for rotational movement of the rod), the stationary component including a first stop spaced from a second stop to engage the rotational component to prevent rotation of the rotational component.

    PNG
    media_image1.png
    815
    1325
    media_image1.png
    Greyscale

Regarding claim 17, Rotator Rod’s video 2 discloses wherein the first and second tubes telescope relative to one another (the second tube slides into the first tube and the movement is understood to be telescopic).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rotator Rod (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1), as applied in claim 11 above, in view of Rotator Rod (YouTube Video “Troubleshooting Your Curved Shower Rod - Rotator Rod”, hereinafter video 3).
Regarding claim 12, Rotator Rod’s video 1 shows an unmarked box, however in Rotator Rod’s video 3, it is shown that the assembly is provided in a printed box comprises written installation instructions printed on the packaging. It would have been obvious at the time of effective filing that the unmarked box of video 1 be provided as the marked box with printed instructions as shown in video 3 to provide easy identification and assembly of the product.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rotator Rod (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1), as applied in claim 11 above, in view of Didehvar (US 7,984,814).
Regarding claims 14 and 15, although Rotator Rod’s video 1 discloses a packaging for the rotatable shower rod assembly, the packaging does not show to include windows such that the packaging is at least partially transparent. However, Didehvar discloses that it is known for packaging (34) to be formed of a transparent material which is understood to form a window. It would have been obvious to one having ordinary skill in the art at the time of effective filing to form the packaging with windows of transparent material since it is known to form packaging from such materials, as taught by Didehvar. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Claims 1, 3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connell (US 8,069,508) in further view of Marocco (US 5,139,072).
Regarding claim 1, as best understood, O’Connell discloses a rotatable shower rod system comprising: 
a first mounting assembly (104); 
a second mounting assembly (104); 
a curved shower rod (102) extending between the first and second mounting assemblies (104) (Fig 1); and 
as best understood, each of the first and second mounting assemblies (104) including a stationary component (116) and a rotational component (118), 
the stationary component (116) including a first stop (138) spaced from a second stop (140) and the rotational component including a base with a perimeter portion and the rotational component including at least one radially extending arm (156) that is positioned to engage the two stops (138, 140) to prevent rotation of the rotational component.  
O’Connell fails to disclose that the arm extends radially from the perimeter portion. However, Marocco discloses a rotational component (44) having a perimeter from which an arm (62) radially extends in order to allow the arm (62) to abut a stop to prevent rotation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arm of O’Connell such that it radially extends from the perimeter, as taught by Marocco, since it is a known configuration of an arm which allows for equivalent abutting of a stop to prevent rotation of a rotational component. As modified, the arm of O’Connell as modified in view of Marocco would extend from the perimeter of the rotational component (118) and abut the stops (138, 140). 
Regarding claim 3, O’Connell discloses a center boss to guide rotation between the stationary component (116) and the rotational component (118).  
Regarding claim 5, O’Connell discloses a support (wall) intermediate the stops (Fig 4b).  
Regarding claim 6, O’Connell discloses a cover (112) defining a hole and overlaying the stationary component (Fig 11).
Regarding claim 7, O’Connell discloses a pair of inserts (166) attached to the curved shower rod.  
Regarding claim 9, O’Connell discloses the inserts (166) include a portion coordinated with a position of the first stop and the second stop (Fig 10).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell and Marocco, as applied in claim 1 above, in view of Jeffery (US 5,031,257).
Regarding claim 4, O’Connell in view of Marocco discloses that the stops are located on the stationary component. O’Connell fails to disclose that the stops are defined as mounting passages for fasteners. However, Jeffery discloses that it is known to form stops on a stationary component that are formed as mounting passages for fasteners (Fig  3). It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify O’Connell and provide the stops as mounting passages for fasteners, as taught by Jeffery, since such technique is a known alternative for equivalently forming stops for rotation of a shower curtain rod.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over O’Connell and Marocco, as applied in claim 1 above, in view of Rotator Rod’s (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1).
Regarding claim 10, O’Connell discloses a rotatable shower rod but does not further disclose a tool. However, Rotator Rod’s video 1 (see video 0:44) discloses that that it is known for a rotatable shower rod to be further provided with a tool to rotate the curved shower rod. It  would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a tool in order to facilitate rotation of the curved shower rod, as taught by Rotator Rod’s video 1.
Claims 1-3, 6-9, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tooley (WO 2012/072988) in further view of O’Connell.
Regarding claim 1, Tooley discloses a rotatable shower rod system comprising: 
a first mounting assembly (connected to 71, Fig 10); 
a second mounting assembly (connected to 72, Fig 10) ; 
a curved shower rod (74) extending between the first and second mounting assemblies; and 
each of the first and second mounting assemblies including a stationary component (11) and a rotational component (12), the stationary component including at least two stops (first side of 18 and second side of 18; Fig 6, 7) outside of the rotational component and the rotational component including a base with a perimeter portion and at least one radially extending arm (18’, 18”, Fig 5, 6) that is positioned to engage the at least two stops to prevent rotation of the rotational component.  
Tooley fails to disclose that the two stops are spaced apart. However, O’Connell discloses that it is known for a rotational component to have an arm that abuts two spaced apart stops (138, 140) for limiting the rotation of the rotational component. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tooley and provide two stops instead of one in order to provide greater control and limit the rotation of the rotational component. The claim would have been obvious because the technique was known in the art and such modification would not have led to any knew or unpredictable results.
Regarding claim 2, wherein the curved shower rod comprises an outer tube and an inner tube and the outer and inner tubes are capable of moving relative to one another (Tooley: page 2, lines 31-35).  
Regarding claim 3, further comprising a center boss (Fig 1) to guide rotation between the stationary component and the rotational component.  
Regarding claim 6, further comprising a cover (60) defining a hole and overlaying the stationary component.  
Regarding claim 7, further comprising a pair of inserts (20) attached to the curved shower rod.  
Regarding claim 8, wherein the pair of inserts include a threaded hole (through which 22 passes).  
Regarding claim 9, wherein the inserts include a portion coordinated with a position of the stops (20 is connected to 12 and the position coordinates with the stops).  
Regarding claim 16, Tooley discloses a rotatable shower rod system comprising: a first mounting assembly; a second mounting assembly;  - 9 -Attorney Docket 9046-148978-USa curved shower rod (74) extending between the first and second mounting assemblies and having an outer tube and an inner tube capable of telescopically moving relative to one another (page 2, lines 31-35); and each of the first and second mounting assemblies including a stationary component and a rotational component and the stationary component includes a first and second stops to engage the rotational component to prevent roation of the rotational component.
Tooley fails to disclose two stops are spaced apart. However, O’Connell discloses that it is known for a rotational component to have an arm that abuts two spaced apart stops (138, 140) for limiting the rotation of the rotational component. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tooley and provide two stops instead of one in order to provide greater control and limit the rotation of the rotational component. The claim would have been obvious because the technique was known in the art and such modification would not have led to any knew or unpredictable results.
Regarding claim 17, wherein the first and second tubes telescope relative to one another.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tooley and O’Connell, as applied in claim 1 above, in view of Jeffery (US 5,031,257).
Regarding claim 4, Tooley discloses that the stops are located on the stationary component. Tooley fails to disclose that the stops are defined as mounting passages for fasteners. However, Jeffery discloses that it is known to form stops on a stationary component that are formed as mounting passages for fasteners (Fig  3). It would have been obvious to one having ordinary skill in the art at the time of effective filing to modify Tooley and provide the stops as mounting passages for fasteners, as taught by Jeffery, since such technique is a known alternative for equivalently forming stops for rotation of a shower curtain rod.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tooley and O’Connell, as applied in claim 1 above, in view of Rotator Rod’s (YouTube Video “RotatorRod- What’s in the Box 2015”, hereinafter video 1).
Regarding claim 10, Tooley discloses a rotatable shower rod but does not further disclose a tool. However, Rotator Rod’s video 1 (see video 0:44) discloses that that it is known for a rotatable shower rod to be further provided with a tool to rotate the curved shower rod. It  would have been obvious to one having ordinary skill in the art at the time of effective filing to provide Tooley with a tool in order to facilitate rotation of the curved shower rod, as taught by Rotator Rod’s video 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634